Title: To James Madison from James Simpson, 24 August 1807
From: Simpson, James
To: Madison, James



Dear Sir
Tangier 24th. August 1807.

I have to entreat you will pardon this intrusion, but as I consider the subject thereof more suitable to a particular Communication than a Public dispatch, I have preferred that mode.
No. 126 handed some papers from Mogadore, merely for your information of facts, should any Appeal be made by Mr. Seavers or his Friends thro’ the medium of the Public prints, as I have been given to understand has been spoken of.  I did not trouble you with copies, trusting to the originals reaching.
The appointment of Mr. Renshaw as my Agent at Mogadore has given alarm to the Commercial House of William Court & Coy. who, since Mr. Chiappes expulsion from this Country, have almost exclusively transacted the American busyness at that Port.
I saw however powerful objections against giving them the sanction of a Public Appointment, to influence our Merchants, not already in correspondence at that Port, applying to them.
Unfortunately that House has for years been notoriously in a state of Insolvency, with heavy demands still unsatisfied hanging over their heads; besides they have unliquidated dependencies with this Government, which his present Majesty has not seen fit to allow.  They have even been the means of Mr. Court experiencing his Resentment.
I have a good oppinion of Mr. Renshaws integrity and perfectly believe he would do Justice to every Merchant might employ him.  Mr. Gwyn is elderly and has for years been retired from busyness.  The new Appointment I foresaw would beget a competition for the American Commissions, but I hoped it would be limited to exertions in both parties to serve their employers well, and thereby secure former and opperate in favour of obtaining new Correspondents.  Hence I looked for good results to the American Merchants.  Unfortunately far less honourable means have been used.  Mr. Renshaws Character has been traduced and the Credit of his House of Commerce attacked, both I am satisfied without just foundation.  He has notwithstanding thought fit to transmit to me the very honourable testimony of every Public Agent residing at Mogadore of his Credit and Character, I have the honour to enclose with this.
He sends it to me as a confutation of what he concieved I must have heard.  On my part I beg leave to submit it to you, in justification of my having entrusted Mr. Renshaw with the management at Mogadore, of the Public concerns of the Consulate I have the honour to be encharged with for this Empire.  As it is my ambition that every part of my conduct should meet the approbation of Government, I have been sollicitous that you should be possessed of such information as I trust will ensure to me that satisfaction, on the present occasion.  I beg you will be persuaded I am with sentiments of Respect and esteem Sir Your Most Obedient and Most Humble Servant

James Simpson

